DETAILED ACTION
The communication dated 3/18/2022 has been entered and fully considered.
Claims 21-27 are new. Claims 1-27 are pending with claims 10-20 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 3/18/2022 is acknowledged.

Response to Arguments
Applicant’s arguments, see pg. 15, filed 3/18/2022, with respect to the rejection(s) of claim(s) 2 under § 103 have been fully considered and are persuasive. The applicant argues that HUEFT does not teach a third portion that is extending away from a printer. The Examiner agrees that HEUFT does not teach a third portion that is extending away from a printer. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that RATH does not teach that applicator device is a printer.
The Examiner respectfully disagrees. The claimed limitation of the printer is to apply a durable material to the repairable portion of the glass product, and RATH’s spray heads apply a durable material to the repairable portion of the glass product, which meets the broadest reasonable interpretation of a printer to apply a durable material to the repairable portion of the glass product.
The Applicant argues that RATH is silent as to any imager positioned to capture one or more images of a glass bottle and there is no reason for the apparatus of RATH to process images to identify a repairable portion of the glass bottle as RATH teaches application over the entire surface of the bottle and no reason to combine with RATH.
The Examiner respectfully disagrees as DOMENICO teaches these devices. DOMENICO teaches a signal generating means such as a two-dimensional image sensory array, which maybe a CCD array (84), generates a data signal (86) representative of the image (82) of the bottle thread [Col. 4, lines 34-36]. DOMENICO teaches glass is in the bottle thread and bottle neck [Col. 9, lines 49-50], indicating the bottle is glass. DOMENICO teaches data analysis such as a machine vision system (88) with display terminal (89) and data input terminal (90) analyze the data signal based upon predetermined criteria for detecting flaws in the bottle thread (12) [Col. 4, lines 36-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by having an imager and image processor to process and analyze images, as suggested by DOMENICO, in order to detect defects in the bottles [Abstract] and inspecting the bottle thread to enable high-speed processing of a plurality of bottles [Col. 1, lines 13-14].
The Applicant argues that DOMENICO has not teaching or suggestion to repair the bottle and the bottle is simply discarded.
The Applicant argues the use of the imager and image processor; however, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
The Applicant argues that the combination of RATH and DOMENICO would require further unsuggested and unobvious modifications in order to arrive at the claimed subject matter.
The Examiner respectfully disagrees. The combination of RATH and DOMENICO arrive at the claimed apparatus as RATH teaches an apparatus for repairing an outer surface of a glass product with spray heads that apply a durable material on the repairing portion and DOMENICO teaches an imager and image processor.
The Applicant argues that LINDER does not teach a movable support with a forked second portion to create a first path and a second path for the glass product as LINDER teaches the ejector of LINDER moves the container off the transport device F onto a different conveyor belt.
The Examiner respectfully disagrees. As written, the claim does not exclude that a different conveyor can transport the container, it is written that there is a forked second portion, which is taught by LINDER [0039].
The Applicant argues that KATAYAMA does not disclose or suggest repairing defects of portions of glass bottles.
The Examiner agrees that KATAYAMA is silent as to repairing defects of portions of glass bottles; however, the claimed limitation is: wherein the imager includes a plurality of cameras configured to be positioned 360° about the glass product or the imager includes a line-scan camera that captures an image of the glass product during rotation of the glass product, which the imager is taught by KATAYAMA (KATAYAMA teaches a plurality of CCD cameras positioned 360° of the glass bottle [Fig. 2; 0059]. KATAYAMA also teaches the image processor stores rotation angle information detected by the angle detection device in such a manner that the rotation angle information corresponds to the image imaged by each of the CCD cameras [Abstract; 0011]).
The Applicant argues that FRANKE is not analogous art.
The Examiner respectfully disagrees. The analogous are of FRANKE is assessing defects/wear, which is germane to the applicant’s invention.
The Applicant argues that FRANKE nor THEOPOLD do not disclose, teach or suggest an image processor wherein the image processor analyses a degree of wear of the repairable portion of the glass product.
The Examiner respectfully disagrees, as FRANKE teaches assessing whether a surface is said for use, or when a surface requires repair or maintenance as a result of wear [0006; 0062] and THEOPOLD teaches the output signals provided by the sensor (4) can be analyzed in an evaluation unit (6), either directly or after further signal processing, in order to determine whether the detected signals exhibit peculiarities that are indicative of an error or signs of wear [0116].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, in view of Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO.
Regarding claim 1, RATH teaches: An apparatus for repairing an outer surface of a glass product (RATH teaches an apparatus for repairing a damaged glass container [Abstract; Fig. 1; pg. 1, lines 49-56]), the apparatus comprising: an imager positioned to capture one or more images of the glass product; an image processor in communication with the imager, to process the one or more images of the glass product to identify a repairable portion of the glass product; and a printer in communication with the image processor, to apply a durable material to the repairable portion of the glass product (RATH teaches a plurality of spray heads are used to apply synthetic plastic material to the glass container surfaces [pg. 2, lines 49-56], which Examiner is interpreting the spray heads as printers). 
RATH is silent as to an imager, an image processor or analyzing the images.
In the same field of endeavor, glass bottles, DOMENICO (U.S. 5,126,556): an imager positioned to capture one or more images of the glass product (DOMENICO teaches a signal generating means such as a two-dimensional image sensory array, which maybe a CCD array (84), generates a data signal (86) representative of the image (82) of the bottle thread [Col. 4, lines 34-36]. DOMENICO teaches glass is in the bottle thread and bottle neck [Col. 9, lines 49-50], indicating the bottle is glass.); an image processor in communication with the imager, to process the one or more images of the glass product to identify a repairable portion of the glass product (DOMENICO teaches data analysis such as a machine vision system (88) with display terminal (89) and data input terminal (90) analyze the data signal based upon predetermined criteria for detecting flaws in the bottle thread (12) [Col. 4, lines 36-41].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by having an imager and image processor to process and analyze images, as suggested by DOMENICO, in order to detect defects in the bottles [Abstract] and inspecting the bottle thread to enable high-speed processing of a plurality of bottles [Col. 1, lines 13-14].
Regarding claim 4, DOMENICO further teaches: wherein the imager includes a plurality of cameras configured to be positioned 360° about the glass product or the imager includes a line-scan camera that captures an image of the glass product during rotation of the glass product (DOMENICO teaches when the article is conveyed to the inspection station, the mirror means fixedly located at said inspection station reflects light from a 360° band portion on said sidewall of the article which includes said object into a lens means during said continuous movement of said articles along said inspection path and lens means for focusing light from said 360° band portion of said article sidewall which includes said object on a unitary image plane for forming an image of said object on said image plane [Col. 3, lines 3-13]).
Regarding claim 6, DOMENICO further teaches: wherein the processor analyzes a location on the glass product of the repairable portion (DOMENICO teaches flash lamps are positioned on either side of the bottle path at a position directly below the location of imaging assembly (71) [Col. 9, lines 36-39]. DOMENICO teaches the articles conveyed along the inspection path is illuminated and passes through the inspection path along the path [Col. 3, lines 3-9] and inherently inspect a location where the repairable portion is.).
Regarding claim 7, RATH teaches: wherein the printer includes material having an ultraviolet (UV) curable composition (It is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). In the alternative, RATH teaches UV radiators for drying or hardening the synthetic plastics coating [pg. 3, lines 80-85]. RATH teaches a synthetic plastics material is used which hardens under UV radiation [claim 4]).
Regarding claim 8, RATH teaches: wherein the printer is a digital inkjet machine (RATH teaches to an enable a directed application of the synthetic plastics material to the container surface each spray head has pulse-adjustable nozzles and the nozzles can be controlled individually [pg. 2, lines 52-57], which Examiner is interpreting the spray heads with adjustable nozzles as digital inkjet machine).
Regarding claim 9, RATH teaches: further comprising an ultraviolet (UV) light source within or downstream of the printer and for curing the ultraviolet (UV) curable composition (RATH teaches the bottle coated by one or other of the applicator devices then arrives in the third treatment section (37) to both sides of which are arranged radiators (38), in particular UV radiators, for drying or hardening the synthetic plastics coating [pg. 3, lines 80-85]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Lindner (U.S. PGPUB 2001/0054680), hereinafter LINDNER.
Regarding claim 2, RATH teaches: further comprising a moveable support for the glass product (RATH teaches a conveyor means which transport the containers individually over a plurality of treatment sections [pg. 2, lines 11-15]), but is silent as to: wherein the moveable support includes a first portion that is upstream of the imager, a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer, and a third portion that is downstream of the first path of the second portion and extends away from the printer. In the same field of endeavor, glass products, DOMENICO teaches: wherein the moveable support includes a first portion that is upstream of the imager (DOMENICO teaches a conveying means such as conveyor belt (91) which continuously moves a series of bottles arranged in single file relationship along an inspection path through enclosure (94) [Col. 4, lines 45-49]), a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer (DOMENICO teaches upon detection of a flawed bottle, a conventional bottle reject mechanism (96) is actuated by the reject signal to remove the associated defective bottle from the conveyor belt (91) [Col. 4, lines 60-64],  indicating that there is a fork when removing the defective bottle.), and a third portion that is downstream of the first path of the second portion and extends away from the printer.
RATH and DOMENICO do not explicitly teach a second forked conveyor belt. In the same field of endeavor, conveyors, LINDER teaches when an evaluation indicates the presence of damage or dirt, the ejector (13) is actuated to remove the container in question at the proper moment and to transfer it to a discharge conveyor belt [0039]. This second discharge conveyor belt would be forked from the main conveyor belts (15, 16) [0028], and would have a downstream portion. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by having a second forked conveyor belt, as suggested by LINDER, in order to remove the container at the proper moment [0039]. 
Claim 2 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Koers et al. (U.S. PGPUB 2021/0073974), hereinafter KOERS.
Regarding claim 2, RATH and DOMENICO teach all of the limitations as stated above, but are silent as to a second forked portion. In the same field of endeavor, bottles, KOERS teaches: further comprising a moveable support for the glass product (KOERS teaches a device (1) that includes a first and second transporters (3, 5) that transport the bottles [0038-0039; Fig. 1]), wherein the moveable support includes a first portion that is upstream of the imager (KOERS teaches the first transporter (3) includes an inspector (10) that has a first portion upstream of the inspector (10) [Fig. 1; 0041]), a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer (KOERS teaches that a removal unit (16) is after the imager but before the printing station (8) [Fig. 1; 0048] and the movement path would be forked. [0047]), and a third portion that is downstream of the first path of the second portion and extends away from the printer (KOERS teaches a third portion that is away from the printing station [Fig. 1; 0048]). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by having a movable support that has a first portion, second portion and third portion, as suggested by KOERS, in order to  second forked conveyor belt, as suggested by KOERS, in order to print on containers and inspect containers before printing [0030].
Regarding claim 24, RATH and DOMENICO teach all of the limitations as stated above, but are silent as to thresholds. In the same field of endeavor, bottles, KOERS further teaches: wherein the image processor determines whether the repairable portion is within or outside of acceptable limits or thresholds (KOERS teaches a defect can be rapidly and easily identified, such as, if a PET bottle has not been correctly stretched and the images are analyzed based on black/white inspection, and the defect/damage becomes evident due to a lighter or white region, which is a threshold [0030]. KOERS teaches containers that exhibit a gray scale/brightness value that deviates from a standard value are damaged [0027]).
Regarding claim 25, RATH and DOMENICO teach all of the limitations as stated above, but are silent as to different thresholds. In the same field of endeavor, bottles, KOERS further teaches: wherein the image processor determines types of repairable portions and then uses different thresholds for different types of repairable portions (KOERS teaches the inspection unit uses white/black inspection for example, and the white region could be in different locations on the container, for example the base [0030]. KOERS teaches the brightness/gray scale values are a result of containers being deformed or having been damaged [0009], which would implicitly be in different locations).
Regarding claim 26, KOERS further teaches: wherein at least one of the image processor of the imager determines if a degree of wear of the repairable portion warrants material application by the printer (KOERS teaches that the inspector (10) comprises a camera (14) and the camera captures brightness/gray scale values are indicative of a characteristic material distribution [0042]. KOERS teaches the bottles that meet the values warrant printing on the bottle by the printer [0040]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of HEUFT SYSTEMTECHNIK GMBH (“HEUFT rejector container rejection”, https://www.youtube.com/watch?v=f6Vu0AJM70w, published on June 5, 2014), hereinafter HEUFT.
Regarding claim 3, RATH and DOMENICO teach all of the limitations as stated above, but are silent as to the number of glass products. In the same field of endeavor, HEUFT teaches: wherein the glass product with the repairable portion is a first glass product, and further comprising a second glass product without any repairable portions and a third glass product that cannot be repaired (HEUFT shows various glass bottles and at least one bottle cannot be repaired [0:14]. Furthermore, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). HEUFT is capable of transporting various types of bottles.), and wherein the first and second glass products are routed along the first portion, the first path of the second portion, and the third portion (HEUFT shows multiple glass bottles that are routed along the first path [0:07-0:14]), and wherein the third glass product is routed along the first portion and the second path of the second portion (HEUFT shows a glass bottle that would inherently be routed on the first portion [0:07-0:10] and the second path of the second portion [0:13-0:14]).
Furthermore, in regards to the positions and use of the glass products, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. See In re Casey, 152 USPQ 235, 238 (CCPA 1967) (“The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 459 (CCPA 1963) 
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Katayama et al. (U.S. PGPUB 2006/0000968), hereinafter KATAYAMA.
Regarding claim 4, RATH and DOMENICO teach all of the limitations as stated above. In the alternative, in the same field of endeavor, glass bottles, KATAYAMA teaches: wherein the imager includes a plurality of cameras configured to be positioned 360° about the glass product or the imager includes a line-scan camera that captures an image of the glass product during rotation of the glass product (KATAYAMA teaches a plurality of CCD cameras positioned 360° of the glass bottle [Fig. 2; 0059]. KATAYAMA also teaches the image processor stores rotation angle information detected by the angle detection device in such a manner that the rotation angle information corresponds to the image imaged by each of the CCD cameras [Abstract; 0011]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by having an imager with a plurality of cameras to be positioned 360° about the glass product, as suggested by KATAYAMA, in order to detect defects in the glass bottles [0001; 0008].
Regarding claim 6, RATH and DOMENICO teach all of the limitations as stated above. In the alternative, in the same field of endeavor, glass bottles, KATAYAMA teaches: wherein the processor analyzes a location on the glass product of the repairable portion (KATAYAMA teaches a glass bottle inspecting which can detect a defect at a specific location of a bottle-mouth portion of a glass bottle [Abstract; 0001; 0008].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by having a processor analyze a location on the glass product, as suggested by KATAYAMA, in order to detect defects in the glass bottles [0001; 0008].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Franke et al. (U.S. PGPUB 2013/0231892), hereinafter FRANKE.
Regarding claim 5, RATH and DOMENICO teach all of the limitations as stated above, but is silent as to: wherein the image processor analyzes a degree of wear of the repairable portion. In the same field of endeavor, assessing defects, FRANKE teaches assessing whether a surface is said for use, or when a surface requires repair or maintenance as a result of wear [0006; 0062]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by analyzing a degree of wear, as suggested by FRANKE, in order to repair [0006].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of THEOPOLD et al. (U.S. PGPUB 2020/0189898), hereinafter THEOPOLD.
Regarding claim 5, RATH and DOMENICO teach all of the limitations as stated above, but is silent as to: wherein the image processor analyzes a degree of wear of the repairable portion. In the same field of endeavor, bottle apparatus, THEOPOLD teaches the output signals provided by the sensor (4) can be analyzed in an evaluation unit (6), either directly or after further signal processing, in order to determine whether the detected signals exhibit peculiarities that are indicative of an error or signs of wear [0116]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by analyzing a degree of wear, as suggested by THEOPOLD, in order to repair if necessary [0116].
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG.
Regarding claim 21, RATH and DOMENICO teach all of the claimed limitations as stated above, but are silent as to: wherein the printer receives information from the image processor to know how much repair material to apply to the repairable portion of the glass product. In the same field of endeavor, repairing, CHENG teaches patching defects of an element by ink-jet printing [0008]. CHENG teaches applying an optimal patching path so that the ink-jet head travels with a shortest distance, indicating the ink-jet head is told how much material to apply in the shortest distance [0009]. CHENG teaches identifying all defects of the element by image analysis, and then obtaining an optimal ink-jet printing patching path according to the defect positions and then repairing all the defects along the optimal patching path based on the image analysis [0018]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENIC, by having the printer receive information on how much material to use, as suggested by CHENG, in order to improve the quality and yield [0007].
Regarding claim 22, RATH teaches: wherein the glass product is a glass container (RATH teaches the product is a glass container [claim 1]), and wherein the repairable potion is selected from the group consisting of a commercial variation, scratch, scuff, chip, crack, and any combination thereof (RATH teaches the superficially damaged regions are grooved and/or scratched locations [claim 1].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of CHANG et al. (U.S. PGPUB 2002/0019729), hereinafter CHANG.
Regarding claim 23, RATH and DOMENICO teach all of the claimed limitations as stated above, but are silent as to: wherein the image processor also communicates with the printer to send information to the printer about at least one of a degree of wear or a location of the repairable portion. In the same field of endeavor, inspections, CHANG teaches a defect area image may be provided with an inspection tool (image acquiror (410)) which scans the product for defects and captures images of the various areas around the identified potential defects [0027; 0063]. CHANG also teaches the product can be repaired or reprinted [0101], indicating the images are sent to a printer to repair the misprint of the product. CHANG teaches the concept of an image processor that sends information to a printer about defect locations. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and DOMENICO, by having the concept of images of various defect locations and sending those images to a printer for repairing or reprinting, as suggested by CHANG, in order to save time and costs [0059].
Claims 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, and Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO, as applied to claim 1 above, and further in view of Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER.
Regarding claim 24, RATH and DOMENIC teach all of the claimed limitations as stated above, but are silent as to thresholds. In the same field of the endeavor, bottles, WERZINGER teaches: wherein the image processor determines whether the repairable portion is within or outside of acceptable limits or thresholds (WERZINGER teaches image data of defective containers is preferably used as the reference image data [0027] and thus it should be able to obtain reliable information regarding suitable parameters of the analysis program [0028]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by having analyzing images and having thresholds, as suggested by WERZINGER, in order to detect defects in the bottles [Abstract].
Regarding claim 25, WERZINGER further teaches: wherein the image processor determines types of repairable portions and then uses different thresholds for different types of repairable portions (WERZINGER teaches it should be possible to input image data files into the analysis program representing defective containers and the images are send by data transmission for input into the analysis [0029] and different types and locations of the defects can be identified [0031]).
Regarding claim 27, WERZINGER further teaches: wherein the glass product is a glass container (WERZINGER teaches a glass bottle [0003]) and the imager captures one or more images of an outer surface and/or circumference of a body of the glass product (WERZINGER teaches the inspection module (5) may be designed and mounted not only for inspection of the neck area but also, for example, as a module for side wall inspection or bottom inspection [0045]) and the image processor processes the one or more images of the outer surface and/or circumference of the body of the glass product (WERZINGER teaches an image analysis program is used to analyze the image data detected by camera (5) on the bottles (2) that are inspected [0046]).
Claims 1, 7-9, 21-22, 24-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, in view of Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG.
Regarding claim 1, RATH teaches: An apparatus for repairing an outer surface of a glass product (RATH teaches an apparatus for repairing a damaged glass container [Abstract; Fig. 1; pg. 1, lines 49-56]), the apparatus comprising: an imager positioned to capture one or more images of the glass product; an image processor in communication with the imager, to process the one or more images of the glass product to identify a repairable portion of the glass product; and a printer in communication with the image processor, to apply a durable material to the repairable portion of the glass product (RATH teaches a plurality of spray heads are used to apply synthetic plastic material to the glass container surfaces [pg. 2, lines 49-56], which Examiner is interpreting the spray heads as printers). 
RATH is silent as to an imager, an image processor or analyzing the images.
In the same field of endeavor, bottles, WERZINGER (U.S. PGPUB 2003/0012421) teaches: an imager positioned to capture one or more images of the glass product (WERZINGER teaches an inspection module (4) that includes a camera (5) with the respective exposure and imaging optical system for inspecting the bottle [0045]); an image processor in communication with the imager (WERZINGER teaches the imaging camera (5) is connected by a signal line (6) to an analyzing computer (7) [0045]), to process the one or more images of the glass product to identify a repairable portion of the glass product (WERZINGER teaches an image analysis program is used to analyze the image data detected by camera (5) on the bottles (2). WERZINGER teaches the analysis is usually performed with predetermined and variable parameter settings of the analysis program, which would be capable of identifying a repairable portion of a bottle). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by having an imager and image processor to process and analyze images, as suggested by WERZINGER, in order to detect defects in the bottles [Abstract].
RATH teaches a printer to apply a durable material to the repairable portion of the glass product; however, if the Applicant remains unconvinced, in the same field of endeavor, repairing, CHENG teaches a method for patching the element defects by ink-jet printing [0018]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by substituting the spray heads with ink-jet heads, as suggested by CHENG, as it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 7, RATH teaches: wherein the printer includes material having an ultraviolet (UV) curable composition (It is well settled that the intended uses of and the particular material used in an apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969). In the alternative, RATH teaches UV radiators for drying or hardening the synthetic plastics coating [pg. 3, lines 80-85]. RATH teaches a synthetic plastics material is used which hardens under UV radiation [claim 4]).
Regarding claim 8, RATH teaches: wherein the printer is a digital inkjet machine (RATH teaches to an enable a directed application of the synthetic plastics material to the container surface each spray head has pulse-adjustable nozzles and the nozzles can be controlled individually [pg. 2, lines 52-57], which Examiner is interpreting the spray heads with adjustable nozzles as digital inkjet machine).
Regarding claim 9, RATH teaches: further comprising an ultraviolet (UV) light source within or downstream of the printer and for curing the ultraviolet (UV) curable composition (RATH teaches the bottle coated by one or other of the applicator devices then arrives in the third treatment section (37) to both sides of which are arranged radiators (38), in particular UV radiators, for drying or hardening the synthetic plastics coating [pg. 3, lines 80-85]).
Regarding claim 21, RATH and WERZINGER teach all of the claimed limitations as stated above, but are silent as to: wherein the printer receives information from the image processor to know how much repair material to apply to the repairable portion of the glass product. In the same field of endeavor, repairing, CHENG teaches patching defects of an element by ink-jet printing [0008]. CHENG teaches applying an optimal patching path so that the ink-jet head travels with a shortest distance, indicating the ink-jet head is told how much material to apply in the shortest distance [0009]. CHENG teaches identifying all defects of the element by image analysis, and then obtaining an optimal ink-jet printing patching path according to the defect positions and then repairing all the defects along the optimal patching path based on the image analysis [0018]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH and WERZINGER, by having the printer receive information on how much material to use, as suggested by CHENG, in order to improve the quality and yield [0007].
Regarding claim 22, RATH teaches: wherein the glass product is a glass container (RATH teaches the product is a glass container [claim 1]), and wherein the repairable potion is selected from the group consisting of a commercial variation, scratch, scuff, chip, crack, and any combination thereof (RATH teaches the superficially damaged regions are grooved and/or scratched locations [claim 1].
Regarding claim 24, WERZINGER further teaches: wherein the image processor determines whether the repairable portion is within or outside of acceptable limits or thresholds (WERZINGER teaches image data of defective containers is preferably used as the reference image data [0027] and thus it should be able to obtain reliable information regarding suitable parameters of the analysis program [0028]).
Regarding claim 25, WERZINGER further teaches: wherein the image processor determines types of repairable portions and then uses different thresholds for different types of repairable portions (WERZINGER teaches it should be possible to input image data files into the analysis program representing defective containers and the images are send by data transmission for input into the analysis [0029] and different types and locations of the defects can be identified [0031]).
Regarding claim 27, WERZINGER further teaches: wherein the glass product is a glass container (WERZINGER teaches a glass bottle [0003]) and the imager captures one or more images of an outer surface and/or circumference of a body of the glass product (WERZINGER teaches the inspection module (5) may be designed and mounted not only for inspection of the neck area but also, for example, as a module for side wall inspection or bottom inspection [0045]) and the image processor processes the one or more images of the outer surface and/or circumference of the body of the glass product (WERZINGER teaches an image analysis program is used to analyze the image data detected by camera (5) on the bottles (2) that are inspected [0046]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of Domenico et al. (U.S. 5,126,556), hereinafter DOMENICO and Lindner (U.S. PGPUB 2001/0054680), hereinafter LINDNER.
Regarding claim 2, RATH teaches: further comprising a moveable support for the glass product (RATH teaches a conveyor means which transport the containers individually over a plurality of treatment sections [pg. 2, lines 11-15]), but is silent as to: wherein the moveable support includes a first portion that is upstream of the imager, a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer, and a third portion that is downstream of the first path of the second portion and extends away from the printer. 
In the same field of endeavor, glass products, DOMENICO teaches: wherein the moveable support includes a first portion that is upstream of the imager (DOMENICO teaches a conveying means such as conveyor belt (91) which continuously moves a series of bottles arranged in single file relationship along an inspection path through enclosure (94) [Col. 4, lines 45-49]), a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer (DOMENICO teaches upon detection of a flawed bottle, a conventional bottle reject mechanism (96) is actuated by the reject signal to remove the associated defective bottle from the conveyor belt (91) [Col. 4, lines 60-64],  indicating that there is a fork when removing the defective bottle.), and a third portion that is downstream of the first path of the second portion and extends away from the printer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, by having a conveyor with first and second portions, as suggested by DOMENICO, in order to detect defects in the bottles [Abstract] and inspecting the bottle thread to enable high-speed processing of a plurality of bottles [Col. 1, lines 13-14].
RATH, WERZINGER, CHENG and DOMENICO do not explicitly teach a second forked conveyor belt. In the same field of endeavor, conveyors, LINDER teaches when an evaluation indicates the presence of damage or dirt, the ejector (13) is actuated to remove the container in question at the proper moment and to transfer it to a discharge conveyor belt [0039]. This second discharge conveyor belt would be forked from the main conveyor belts (15, 16) [0028], and would have a downstream portion. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER, CHENG and DOMENICO, by having a second forked conveyor belt, as suggested by LINDER, in order to remove the container at the proper moment [0039]. 
Regarding claim 4, DOMENICO further teaches: wherein the imager includes a plurality of cameras configured to be positioned 360° about the glass product or the imager includes a line-scan camera that captures an image of the glass product during rotation of the glass product (DOMENICO teaches when the article is conveyed to the inspection station, the mirror means fixedly located at said inspection station reflects light from a 360° band portion on said sidewall of the article which includes said object into a lens means during said continuous movement of said articles along said inspection path and lens means for focusing light from said 360° band portion of said article sidewall which includes said object on a unitary image plane for forming an image of said object on said image plane [Col. 3, lines 3-13]).
Regarding claim 6, DOMENICO further teaches: wherein the processor analyzes a location on the glass product of the repairable portion (DOMENICO teaches flash lamps are positioned on either side of the bottle path at a position directly below the location of imaging assembly (71) [Col. 9, lines 36-39]. DOMENICO teaches the articles conveyed along the inspection path is illuminated and passes through the inspection path along the path [Col. 3, lines 3-9] and inherently inspect a location where the repairable portion is.).
Claim 2 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of Koers et al. (U.S. PGPUB 2021/0073974), hereinafter KOERS.
Regarding claim 2, RATH, WERZINGER and CHENG teach all of the limitations as stated above, but are silent as to a second forked portion. In the same field of endeavor, bottles, KOERS teaches: further comprising a moveable support for the glass product (KOERS teaches a device (1) that includes a first and second transporters (3, 5) that transport the bottles [0038-0039; Fig. 1]), wherein the moveable support includes a first portion that is upstream of the imager (KOERS teaches the first transporter (3) includes an inspector (10) that has a first portion upstream of the inspector (10) [Fig. 1; 0041]), a second portion that is downstream of the imager and forked so that the glass product is routed either along a first path between the imager and the printer or along a second path away from both of the imager and the printer (KOERS teaches that a removal unit (16) is after the imager but before the printing station (8) [Fig. 1; 0048] and the movement path would be forked. [0047]), and a third portion that is downstream of the first path of the second portion and extends away from the printer (KOERS teaches a third portion that is away from the printing station [Fig. 1; 0048]). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by having a movable support that has a first portion, second portion and third portion, as suggested by KOERS, in order to  second forked conveyor belt, as suggested by KOERS, in order to print on containers and inspect containers before printing [0030].
Regarding claim 24, RATH, WERZINGER and CHENG teach all of the limitations as stated above. In the alternative, in the same field of endeavor, bottles, KOERS further teaches: wherein the image processor determines whether the repairable portion is within or outside of acceptable limits or thresholds (KOERS teaches a defect can be rapidly and easily identified, such as, if a PET bottle has not been correctly stretched and the images are analyzed based on black/white inspection, and the defect/damage becomes evident due to a lighter or white region, which is a threshold [0030]. KOERS teaches containers that exhibit a gray scale/brightness value that deviates from a standard value are damaged [0027]).
Regarding claim 25, RATH, WERZINGER and CHENG teach all of the limitations as stated above. In the alternative, in the same field of endeavor, bottles, KOERS further teaches: wherein the image processor determines types of repairable portions and then uses different thresholds for different types of repairable portions (KOERS teaches the inspection unit uses white/black inspection for example, and the white region could be in different locations on the container, for example the base [0030]. KOERS teaches the brightness/gray scale values are a result of containers being deformed or having been damaged [0009], which would implicitly be in different locations).
Regarding claim 26, KOERS further teaches: wherein at least one of the image processor of the imager determines if a degree of wear of the repairable portion warrants material application by the printer (KOERS teaches that the inspector (10) comprises a camera (14) and the camera captures brightness/gray scale values are indicative of a characteristic material distribution [0042]. KOERS teaches the bottles that meet the values warrant printing on the bottle by the printer [0040]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of HEUFT SYSTEMTECHNIK GMBH (“HEUFT rejector container rejection”, https://www.youtube.com/watch?v=f6Vu0AJM70w, published on June 5, 2014), hereinafter HEUFT.
Regarding claim 3, RATH, WERZINGER, and CHENG teach all of the claimed limitations as suggested above, but are silent as to the number of glass products. In the same field of endeavor, bottles, HEUFT further teaches: wherein the glass product with the repairable portion is a first glass product, and further comprising a second glass product without any repairable portions and a third glass product that cannot be repaired (HEUFT shows various glass bottles and at least one bottle cannot be repaired [0:14]. Furthermore, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). HEUFT is capable of transporting various types of bottles.), and wherein the first and second glass products are routed along the first portion, the first path of the second portion, and the third portion (HEUFT shows multiple glass bottles that are routed along the first path [0:07-0:14]), and wherein the third glass product is routed along the first portion and the second path of the second portion (HEUFT shows a glass bottle that would inherently be routed on the first portion [0:07-0:10] and the second path of the second portion [0:13-0:14]).
Furthermore, in regards to the positions and use of the glass products, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. See In re Casey, 152 USPQ 235, 238 (CCPA 1967) (“The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 459 (CCPA 1963) 
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of Katayama et al. (U.S. PGPUB 2006/0000968), hereinafter KATAYAMA.
Regarding claim 4, RATH, WERZINGER and CHENG teach all of the limitations as stated above. In the alternative, in the same field of endeavor, glass bottles, KATAYAMA teaches: wherein the imager includes a plurality of cameras configured to be positioned 360° about the glass product or the imager includes a line-scan camera that captures an image of the glass product during rotation of the glass product (KATAYAMA teaches a plurality of CCD cameras positioned 360° of the glass bottle [Fig. 2; 0059]. KATAYAMA also teaches the image processor stores rotation angle information detected by the angle detection device in such a manner that the rotation angle information corresponds to the image imaged by each of the CCD cameras [Abstract; 0011]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by having an imager with a plurality of cameras to be positioned 360° about the glass product, as suggested by KATAYAMA, in order to detect defects in the glass bottles [0001; 0008].
Regarding claim 6, RATH, WERZINGER and CHENG teach all of the limitations as stated above. In the alternative, in the same field of endeavor, glass bottles, KATAYAMA teaches: wherein the processor analyzes a location on the glass product of the repairable portion (KATAYAMA teaches a glass bottle inspecting which can detect a defect at a specific location of a bottle-mouth portion of a glass bottle [Abstract; 0001; 0008].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by having a processor analyze a location on the glass product, as suggested by KATAYAMA, in order to detect defects in the glass bottles [0001; 0008].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of Franke et al. (U.S. PGPUB 2013/0231892), hereinafter FRANKE.
Regarding claim 5, RATH, WERZINGER and CHENG teach all of the limitations as stated above, but is silent as to: wherein the image processor analyzes a degree of wear of the repairable portion. In the same field of endeavor, assessing defects, FRANKE teaches assessing whether a surface is said for use, or when a surface requires repair or maintenance as a result of wear [0006; 0062]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by analyzing a degree of wear, as suggested by FRANKE, in order to repair [0006].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of THEOPOLD et al. (U.S. PGPUB 2020/0189898), hereinafter THEOPOLD.
Regarding claim 5, RATH, WERZINGER and CHENG teach all of the limitations as stated above, but is silent as to: wherein the image processor analyzes a degree of wear of the repairable portion. In the same field of endeavor, bottle apparatus, THEOPOLD teaches the output signals provided by the sensor (4) can be analyzed in an evaluation unit (6), either directly or after further signal processing, in order to determine whether the detected signals exhibit peculiarities that are indicative of an error or signs of wear [0116]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by analyzing a degree of wear, as suggested by THEOPOLD, in order to repair if necessary [0116].
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al. (GB 2073050 A), hereinafter RATH, Werzinger (U.S. PGPUB 2003/0012421), hereinafter WERZINGER, and Cheng et al. (U.S. PGPUB 2005/0140706), hereinafter CHENG, as applied to claim 1 above, and further in view of CHANG et al. (U.S. PGPUB 2002/0019729), hereinafter CHANG.
Regarding claim 23, RATH, WERZINGER and CHENG teach all of the claimed limitations as stated above, but are silent as to: wherein the image processor also communicates with the printer to send information to the printer about at least one of a degree of wear or a location of the repairable portion. In the same field of endeavor, inspections, CHANG teaches a defect area image may be provided with an inspection tool (image acquiror (410)) which scans the product for defects and captures images of the various areas around the identified potential defects [0027; 0063]. CHANG also teaches the product can be repaired or reprinted [0101], indicating the images are sent to a printer to repair the misprint of the product. CHANG teaches the concept of an image processor that sends information to a printer about defect locations. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RATH, WERZINGER and CHENG, by having the concept of images of various defect locations and sending those images to a printer for repairing or reprinting, as suggested by CHANG, in order to save time and costs [0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748